Order entered March 24, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01215-CV

PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC,
                    Appellants/Cross-Appellees

                                               V.

        HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee/Cross-Appellant

                                               V.

   SIERRA VERDE, LLC, PATRICK BOYCE, WILLIAM L. BRITAIN, AND JAMES
                          DONDERO, Appellees

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 12-04005

                                           ORDER
       We GRANT appellants’ March 23, 2015 unopposed motion for extension of time to file

briefs and ORDER appellants’ briefs be filed no later than April 29, 2015. Based on the

extension given to appellants, we extend the other briefing deadlines outlined in our March 3,

2015 order as follows:

       •Daugherty’s brief in response to Highland Employee Retention Assets LLC’s brief is
       due no later than May 29, 2015;
•Highland Capital Management, L.P.’s (and all other appellees as to Daugherty, if
applicable) brief in response to Daugherty’s brief; and Highland Capital Management,
L.P.’s opening brief as cross-appellant are due no later than May 29, 2015;

•Daugherty’s combined reply brief and appellee’s response to Highland Capital’s
opening brief is due no later than June 29, 2015;

•Highland Employee Retention Assets LLC’s reply brief is due no later than June 29,
2015;

•Highland Capital Management, L.P.’s reply brief to Daugherty’s response is due no later
than July 20, 2015.


                                           /s/     CRAIG STODDART
                                                   JUSTICE